                      Case 1:19-mj-00256-DAR Document 1 Filed 10/09/19 Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                                                                   )     Case No.
                      RAMONE ONEAL                                 )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               9/15/2019 and 10/9/2019         in the county of             Washington        in the
                       District of           Columbia         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1951                               did obstruct, delay and affect, and attempt to obstruct delay and affect,
18 U.S.C. § 922(g)(1)                          commerce as that term is defined in Title 18, United States Code, Section
                                               1951, and the movement of articles and commodities in such commerce, by
                                               robbery as that term is defined in Title 18, United States Code, Section 1951,
                                               the defendant did unlawfully take and obtain marijuana and drug proceeds
                                               from the person of EB, against EB's will by means of actual and threatened
                                               force, violence, and fear of injury, immediate and future to EB's person; and
                                               knowing he had been convicted of a crime punishable by (cont'd)

         This criminal complaint is based on these facts:
See Attached Statement of Facts




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                  RILEY PALMERTREE, Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             10/09/2019
                                                                                                Judge’s signature

City and state:                         Washington, DC                      DEBORAH A. ROBINSON, U.S. Magistrate Judge
                                                                                              Printed name and title
                      Case 1:19-mj-00256-DAR Document 1 Filed 10/09/19 Page 2 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                                                                   )     Case No.
                      RAMONE ONEAL                                 )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               9/15/2019 and 10/9/2019         in the county of             Washington         in the
                       District of           Columbia         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1951                               imprsonment for a term exceeding one year, did possess in and affecting
18 U.S.C. § 922(g)(1)                          commerce, a firearm and ammunition, and did receive a firearm and
                                               ammunition, which had been shipped and transported in interstate and
                                               foreign commerce, that is, a handgun and ammunition.


                                               (page 2)


         This criminal complaint is based on these facts:
See Attached Statement of Facts




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                  RILEY PALMERTREE, Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             10/09/2019
                                                                                                Judge’s signature

City and state:                         Washington, DC                      DEBORAH A. ROBINSON, U.S. Magistrate Judge
                                                                                              Printed name and title
